PER CURIAM.
We granted certiorari in this cause, and after hearing oral argument and upon consideration of the record, we find that the order of the Judge of Industrial Claims is based on competent substantial evidence under our rule as stated in United States Casualty Co. v. Maryland Casualty Co., 55 So.2d 741 (Fla.1951). It was, therefore, error for the Industrial Relations Commission to reverse the same. Accordingly, the order of the Full Commission is quashed, with directions to reinstate the order of the Judge of Industrial Claims.
The petitioner’s request for an attorney’s fee is granted in the amount of $500.00.
It is so ordered.
ERVIN, Acting C. J., and CARLTON, ADKINS, BOYD and McCAIN, JJ., concur.